Citation Nr: 0117216	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lateral instability of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
February 16, 1975, from March 20, 1975, to March 17, 1978, 
and from April 27, 1978, to April 1987.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

The veteran's left ankle disability has been manifested by 
complaints of painful motion with objective evidence of 
instability, mild tenderness on palpitation, and range of 
motion from 10 degrees dorsiflexion to 30 degrees plantar 
flexion.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for a 
left ankle disability have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records reflect that the 
veteran complained and was treated for a left ankle 
disability during service.  It is noted that the left ankle 
was casted during service.  A March 1995 VA examination 
revealed complaints of pain in the anterolateral aspect of 
the lateral ankle and slight instability.  On evaluation, 
there was full range of motion of the left ankle except for 
mild degree of limitation of motion of eversion and mild 
tenderness to palpation over the anterolateral corner of the 
left ankle joint.  X-rays were negative.  The diagnosis was 
very mild lateral ankle instability.  In an April 1995 rating 
decision, the RO granted service connection for instability 
of the left ankle and assigned a noncompensable evaluation 
under Diagnostic Code 5271.

VA medical records from April 1997 to February 1999 disclose 
that the veteran underwent open reduction, internal fixation 
of left calcaneal fracture in April 1997 after sustaining a 
comminuted interarticular displaced left calcaneal fracture 
when he fell from a roof.  In February 1999, the veteran 
underwent removal of hardware of left calcaneus for painful 
hardware of left calcaneus.

In May 1999, the veteran requested reevaluation of his left 
ankle disability.  At a January 2000 VA examination, the 
veteran complained of left ankle instability to include 
difficulty walking on uneven ground.  He also complained of 
mild pain with occasional click in the left ankle.  On 
evaluation, range of motion of the left ankle revealed 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
He was able to heel and toe walk without difficulty.  
However, anterior drawers' sign was absent and he had some 
mild tenderness to palpation laterally as well as over the 
medial malleolus and posterior tibial tendon.  The impression 
was status post ankle fracture and open reduction and 
internal fixation of calcaneus fracture with continued 
complaints of ankle instability.  The examiner opined that it 
was possible that the veteran had some mild ankle instability 
from previous injuries, but that this was most likely related 
to weak musculature around the ankle.  He prescribed 
exercises for the veteran.   

Analysis.  Disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Here, the RO assigned a noncompensable evaluation for the 
veteran's left ankle disability under Diagnostic Code 5271, 
which is for limited motion of the ankle.  Under Diagnostic 
Code 5271, a 10 percent disability rating is warranted for 
moderate limitation of motion of the ankle and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Full range of ankle dorsiflexion is from 0 to 20 degrees and 
full range of ankle plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, plate II (2000).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).

The RO has rated the appellant's ankle disability under 
Diagnostic Code 5271 and assigned the disability a 
noncompensable evaluation.  At the January 2000 examination, 
the examiner noted mild tenderness and that the veteran had 
difficulties with regard to the left ankle due to weak 
musculature around the ankle.  Range of motion of the left 
ankle consisted of dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees.  As noted above, full range of motion 
of the ankle is measured from zero to 20 degrees in 
dorsiflexion, and zero to 45 degrees in plantar flexion.

A compensable evaluation is not warranted for the veteran's 
residuals of a left ankle injury under Diagnostic Code 5262 
inasmuch as the evidence does not show that he has malunion 
of the left tibia and fibula.  A compensable evaluation is 
not warranted for the veteran's residuals of a left ankle 
injury under Diagnostic Code 5270 or Diagnostic Code 5272 
since there is no showing of ankylosis of the veteran's left 
ankle.  The evidence does not show that the veteran has had 
malunion of his left os calcis or astragalus or that that he 
has undergone an astragalectomy.  Therefore, Diagnostic Codes 
5273 and 5274 are not applicable to this case.  

In VAOPGCPREC 9-98, the General Counsel for VA determined 
that if a musculoskeletal disability is rated under a 
specific diagnostic code that involves limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  
The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the opinion of the Board, the most recent medical evidence 
reflects that the left ankle disability is productive of 
slight to moderate limitation of motion of the ankle.  When 
these findings are considered in conjunction with the 
instability and tenderness noted on the recent examination, 
the Board concludes that the criteria for a 10 percent 
evaluation under Diagnostic Code 5271 are met.  Essentially, 
the Board finds that consideration of factors such as pain 
and functional impairment, discussed within the provisions of 
38 C.F.R. §§ 4.40 or 4.45, support the assignment of a 10 
percent disability rating for the appellant's service-
connected left ankle disorder.

Based on a review of the evidence of record, the Board 
further concludes that marked limitation of motion, or any 
other symptomatology which approximates that which would 
allow for the assignment of a 20 percent disability rating, 
is not demonstrated.

The Board is well aware of the recent changes in law with 
regard to VA's duty to assist claimants, including the 
necessity of securing such pertinent military and non- 
military records as may substantiate the appellant's claim.  
Based on a review of the claims file, the RO has met its duty 
to assist the veteran in the development of his claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
175, 114 Stat. 2096 (2000).  By virtue of the statement of 
the case issued during the pendency of the appeal, the 
veteran and his representative were give notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims. The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file.  Service medical records 
were obtained and associated with the claims file, and 
documentation in the claims file indicates that all available 
records have been forwarded.  A VA examination was conducted 
and a copy of the report is associated with the file. Thus, 
the statutory requirements in the Veteran's Claims Assistance 
Act of 2000 have been satisfied through the development 
action undertaken by the RO.


ORDER

Entitlement to a 10 percent evaluation for a left ankle 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

